PER CURIAM.
This is an action of trespass to try title, wherein a mass of documents, letters, reports, receipts, etc., were admitted in evidence over objections of the plaintiff in error, but to the admission of which no sufficient nor specific exceptions were taken. On the evidence admitted, the case seems to" have been fairly and clearly submitted to the jury by the trial judge, and no exception was reserved to his charge, or any portion thereof. We find no reversible error assigned, nor patent of record. Judgment affirmed.